Fourth Court of Appeals
                                San Antonio, Texas
                                       June 22, 2016

                                    No. 04-16-00169-CV

                        IN THE INTEREST OF C.J.P. A CHILD,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-13590
                           Honorable Larry Noll, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to July 11, 2016.

                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court